Case: 14-51115      Document: 00513117416         Page: 1    Date Filed: 07/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-51115
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           July 16, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

TRASHANDA SCOTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3-14-CR-42


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Trashanda Scott appeals her conviction for assault resulting in serious
bodily injury, for which she was sentenced to imprisonment for one year and
one day. See 18 U.S.C. §§ 7(3), 113(a)(6). We AFFIRM.
       Scott does not dispute that she waived her rights under Miranda v.
Arizona, 384 U.S. 436 (1966) during an interview following her altercation with
the alleged victim. Nonetheless, she contends that her conviction should be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-51115       Document: 00513117416         Page: 2    Date Filed: 07/16/2015


                                      No. 14-51115

reversed because the prosecution highlighted her failure to return to provide a
written statement to a law enforcement investigator and her pretrial failure to
claim that she had acted in self-defense. See Doyle v. Ohio, 426 U.S. 610 (1976).
       We review for plain error the claim pertaining to pretrial silence. See
Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Vonn, 535
U.S. 55, 62-63 (2002). By answering the investigating officer’s questions after
waiving her Miranda rights, Scott made “fair game [of] both [her] answers and
omissions.” United States v. Vargas, 580 F.3d 274, 277 n.1 (5th Cir. 2009); see
Greer v. Miller, 483 U.S. 756, 763 (1987). If a defendant chooses to talk, “what
he says or omits is to be judged on its merits or demerits.” Vargas, 580 F.3d at
277 n.1 (internal quotation marks and citation omitted); see United States v.
Pando Franco, 503 F.3d 389, 397 (5th Cir. 2007).
       Scott’s Miranda waiver remained effective unless “contradicted by an
invocation” of the right. Berghuis v. Thompkins, 560 U.S. 370, 384 (2012).
Scott does not contend, and nothing in the record shows, that she
unambiguously and unequivocally invoked the right to remain silent after
having waived it. See id. Thus, with regard to any Doyle claims pertaining to
testimony (and any prosecutorial comments thereon) concerning a claim of self-
defense, there is no plain error because Scott has failed to demonstrate any
“error at all.” United States v. Teuschler, 689 F.3d 397, 400 (5th Cir. 2012). 1
       Even assuming arguendo that it was error to allow mention of Scott’s
omissions in and after her Mirandized interview, such an error was not plain.
See Vargas, 580 F.3d 274, 77; see also United States v. Fambro, 526 F.3d 836,
847 (5th Cir. 2008) (characterizing as “not clear” circuit law regarding Doyle
error in cases in which the right to remain silent was waived). If circuit law is


       1  We also note that Scott represented in the district court that she had no objection
to testimony about what happened in her Mirandized interview. Cf. United States v. Lopez-
Escobar, 920 F.2d 1241, 1246 (5th Cir. 1991).


                                             2
    Case: 14-51115    Document: 00513117416     Page: 3   Date Filed: 07/16/2015


                                 No. 14-51115

unclear, then whether the prosecutor crossed the Doyle line by highlighting
Scott’s pretrial reticence about self-defense following her waiver of Miranda
rights would be a matter “subject to reasonable dispute.” Puckett, 556 U.S. at
135; see United States v. Ellis, 564 F.3d 370, 377-78 (5th Cir. 2009).         A
reasonable dispute precludes a conclusion of plain error. See Puckett, 556 U.S.
at 135; Ellis, 564 F.3d at 377-78.
      Because there was no error, plain or otherwise, in connection with the
claim concerning the questioning of the investigator about whether Scott
returned to provide a written statement, we need not determine what standard
of review applies. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.
2008). There was no violation of Doyle because the investigator did not answer
the question, the jury was instructed to ignore unanswered questions, and the
question itself did not necessarily comment on the exercise of the right to
remain silent. See Miller, 483 U.S. at 763; United States v. Carter, 953 F.2d
1449, 1466 (5th Cir. 1992).
      Nor is reversal warranted on the notion that the district court committed
cumulative errors resulting in a miscarriage of justice. See United States v.
Delgado, 672 F.3d 320, 343-44 (5th Cir. 2012) (en banc). The Doyle claims are
explained above, and the two remaining claims of error—concerning the
prosecutor’s attempt to impeach Scott through testimony offered by an
emergency medical technician and the district court’s rulings in connection
with Scott’s cross-examination of the victim—are unsupported by the record.
See United States v. Booker, 334 F.3d 406, 411 (5th Cir. 2003); United States v.
York, 888 F.2d 1050, 1056 (5th Cir. 1989).       There are thus no errors to
accumulate. See Delgado, 672 F.3d at 344.
      AFFIRMED.




                                       3